Case 19-23079-JAD         Doc 93     Filed 07/16/20 Entered 07/16/20 11:01:29             Desc Main
                                     Document     Page 1 of 2



                IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF PENNSYLVANIA

In re:

         ANGELA M. SIMONE                      )       Case No. 19-23079-JAD
                                               )
                                               )       Chapter 13
                                Debtor(s).     )
                                               )       Doc. No. ___
                                               )
                                               )       Related to Doc. Nos. 78, 82 & 88

                  AMENDED STATUS REPORT OF SALE OF 1030 MERIDIAN DRIVE

         AND NOW, comes Angela M. Simone by and through his Counsel, Jeffrey J. Sikirica,

Esquire, and files this Status Report of Sale of 1030 Meridian Drive, stating in support thereof as

follows:

         1. The Debtor’s Chapter 13 Plan is to be totally funded from the sale of residential

property located at 1030 Meridian Drive, Presto, PA 15142.

         2. In order to market the property an extensive list of repairs and cleaning were

required.

         3. The Court previously approved by an order at docket #78 funding from the Coldwell

Banker RealVitalize Program to make the necessary repairs and cleaning.

         4. All work was completed as of July 11, 2020 and the property has been marketed on

the realty multi-list by Coldwell Banker on July 13, 2020 for the initial amount of $849,900.00.

         5. A link to the listing is https://www.coldwellbankerhomes.com/pa/collier-township/1030-

meridian-dr/pid_36944970/.

                                                        Respectfully submitted,

Dated: 07/15/2020                                      /s/ Jeffrey J. Sikirica
                                                       Jeffrey J. Sikirica, Esquire
                                                        PA. I.D. No. 36745
                                                       121 Northbrook Drive
Case 19-23079-JAD   Doc 93   Filed 07/16/20 Entered 07/16/20 11:01:29     Desc Main
                             Document     Page 2 of 2



                                           Gibsonia, PA 15044
                                            T: (724) 625-2566
                                            F: (724) 625-4611
                                           sikiricalaw@zoominternet.net

                                           COUNSEL FOR DEBTOR
